                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

PHILLIP SIMS                                       CIVIL ACTION NO. 19-cv-0043

VERSUS                                             JUDGE FOOTE

JOHN DOE                                           MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Phillip Sims (“Plaintiff”) filed suit in state court for damages arising out of a

workplace accident in which he was injured. Plaintiff’s original complaint named John

Doe, Big Boy Ranch, LLC, and ABC Insurance as defendants. In two subsequent amended

complaints, Plaintiff identified Vine Oil and Gas, LP, as a defendant, identified Abner

Haynes in place of John Doe, and identified Hallmark County Mutual Insurance Company

in place of ABC Insurance Company.

       Defendants Big Boy Ranch and Hallmark filed a notice of removal based on an

assertion of diversity jurisdiction, which puts the burden on the removing party to prove

complete diversity of citizenship of the parties and an amount in controversy over $75,000.

The notice of removal alleges that Plaintiff is a domiciliary of Louisiana. The notice of

removal also alleges that “[b]ased on available medical information and records, it is

apparent that the requisite amount in controversy is present.” This assertion is supported

by the itemized damages listed in Plaintiff’s state court petition, which include a fractured

pelvis and multiple surgeries. These allegations appear to be sufficient with respect to

Plaintiff’s citizenship and the amount in controversy.
       The notice of removal alleges that Hallmark is “a foreign corporation authorized to

do business in Louisiana and domiciled in the state of Texas.” A corporation is deemed to

be a citizen of (1) the state in which it was incorporated and (2) the state where it has its

principal place of business. 28 U.S.C. § 1332(c)(1). To establish diversity jurisdiction, a

complaint or notice of removal must set forth “with specificity” a corporate party’s state of

incorporation and its principal place of business. “Where the plaintiff [or removing party]

fails to state the place of incorporation or the principal place of business of a corporate

party, the pleadings are inadequate to establish diversity.” Joiner v. Diamond M Drilling

Co., 677 F.2d 1035, 1039 (5th Cir. 1982). The Fifth Circuit requires strict adherence to

these straightforward rules. Howery v. Allstate Ins. Co., 243 F.3d 912, 919 (5th Cir. 2001).

The notice of removal does not state with specificity either of the required facts about

Hallmark.

       The notice of removal alleges that Big Boy Ranch is a “Texas limited liability

company and has its principal place of business in the State of Texas.” The citizenship of

an LLC is determined by the citizenship of all of its members, with its state of organization

or principal place of business being irrelevant. Harvey v. Grey Wolf Drilling Co., 542 F.3d

1077 (5th Cir. 2008). “A party seeking to establish diversity jurisdiction must specifically

allege the citizenship of every member of every LLC or partnership involved in a

litigation.” Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th

Cir. 2017). If the members are themselves partnerships, LLCs, corporations or other form

of entity, their citizenship must be alleged in accordance with the rules applicable to that

entity, and the citizenship must be traced through however many layers of members or

                                        Page 2 of 3
 
partners there may be. Mullins v. TestAmerica Inc., 564 F.3d 386, 397-98 (5th Cir. 2009);

Rodidaco, Inc. v. Chesapeake Energy Louisiana Corp. 2018 WL 3551525 (W.D. La. 2018).

Accordingly, specific information about the members of Big Boy Ranch is required to meet

the removing parties’ burden.

        The notice does not contain any allegations regarding the citizenship of either Vine

Oil and Gas or Abner Haynes, presumably because neither party has been served. A non-

resident defendant cannot remove an action based on diversity jurisdiction if the citizenship

of any co-defendant, joined by the plaintiff in good faith, destroys complete diversity,

regardless of whether that co-defendant has been served. Diversity in a removal case is

determined from the fact of citizenship of the parties named and not from the fact of

service. New York Life Ins. Co. v. Deshotel, 142 F.3d 873, 883 (5th Cir. 1998). The

removing parties must allege with specificity the citizenship of Vine Oil and Gas and Abner

Haynes. The rules for alleging the citizenship of Vine, whose name suggests it is a limited

partnership, are the same as for the LLC discussed above. Whalen v. Carter, 954 F.2d

1087, 1095 (5th Cir. 1994) (“a limited partnership is a citizen of each state in which its

partners—both general and limited—hold citizenship”).

        Removing counsel are directed to file an amended notice of removal that cures the

deficiencies outlined above. The deadline to file the amended notice is February 8, 2019.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 18th day of January,

2019.




                                        Page 3 of 3
 
